 



EXHIBIT 10.7
I-FLOW CORPORATION
Summary of the
2008 Executive Performance Incentive Plan
Eligibility. The President and Chief Executive Officer, Executive Vice President
and Chief Operating Officer and Chief Financial Officer are eligible to receive
cash and equity bonuses under the plan. All awards will be made pursuant to the
I-Flow Corporation 2001 Equity Incentive Plan.
Objectives. The compensation committee determined that it will evaluate the
following criteria to determine whether and to what extent the plan objectives
have been achieved: (i) operating revenues (“Qualifying Revenues”) other than
from its recently acquired subsidiary, AcryMed Incorporated (“AcryMed”),
(ii) operating expenses from operations excluding AcryMed operating expenses and
stock-based compensation as a percentage of Qualifying Revenues, and (iii)
operating profit from operations other than from AcryMed.
Administrative. The overall goal achievement percentage is the sum of (i) the
accomplishment percentage of each performance target times (ii) the weighting
for each objective. Thus, if one or more targets is exceeded, it is possible the
overall goal achievement percentage could be greater than 100%. In order to
provide flexibility to management to operate and grow the company, awards may be
adjusted for any major events during the year; provided, however, that any
adjustment must be approved by the compensation committee and the board of
directors. The allocation of the aggregate awards, if any, among the officers
will be determined by the compensation committee and the board of directors
based on their assessment of the contributions of each officer.
Award Minimums/Maximums. In order to receive an award under the plan, a minimum
aggregate performance level of 85% must be achieved. At an overall goal
achievement percentage of 100%, the cash bonus award for the three officers
combined is an aggregate of $1,000,000, and the equity bonus award for the three
officers combined is an aggregate of 150,000 shares of restricted stock. The
maximum cash bonus award for the three officers combined is an aggregate of
$2,200,000, and the maximum equity bonus award for the three officers combined
is an aggregate of 225,000 shares of restricted stock. At the minimum overall
goal achievement percentage of 85%, the cash bonus award for the three officers
combined is an aggregate of $50,000, and the equity bonus award for the three
officers combined is an aggregate of 15,000 shares of restricted stock. For
amounts earned above or below the 100% performance level, the exact amount will
be determined on a non-linear graduated scale. All equity awards will be in the
form of restricted stock granted pursuant to the I-Flow Corporation 2001 Equity
Incentive Plan.
Vesting of Equity Awards. Equity awards will consist of grants of restricted
stock. The restrictions will lapse and the shares will vest 50% on the first
anniversary of the grant date and 50% on the second anniversary of the grant
date.
Payment of Awards. After completion of the fiscal year, the compensation
committee will review the plan objectives and results and the recommendations of
executive management. The board of directors will assess the performance of the
President and Chief Executive Officer, the Executive Vice President and Chief
Operating Officer and the Chief Financial Officer and will, upon recommendation
from the compensation committee, approve the cash bonus awards and equity
grants. Earned cash bonus awards are typically paid each year in February. To be
eligible for awards under the plan, all employees must generally be on the
Company’s payroll through the date of payment of the cash bonus.

